NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            09-FEB-2022
                                            07:56 AM
                                            Dkt. 103 ODSLJ
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

            STEPHEN I. ADLER, Plaintiff-Appellant, v.
   DISCOVERY HARBOUR COMMUNITY ASSOCIATION, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CIVIL NO. 3CCV-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
      (By: Ginoza, Chief Judge, Hiraoka and McCullen, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over self-represented Plaintiff-Appellant
Stephen I. Adler's (Adler) appeal from the Circuit Court of the
Third Circuit's (circuit court) October 11, 2021 Order Granting
Defendant[-Appellee] Discovery Harbour Community Association's
Motion to Strike [Adler]'s Court Filings Dkt. Nos. 13, 15, 19,
21, 23, 25, 27, 31, 33, 35, 39, and 41, Filed June 23, 2021
(Order) because the circuit court has not entered a final,
appealable judgment, and the Order is not independently
appealable. See Hawaii Revised Statutes § 641-1 (2016); Hawai#i
Rules of Civil Procedure Rules 58 & 54(b); Jenkins v. Cades
Schutte Fleming & Wright, 76 Hawai#i 115, 119, 869 P.2d 1334,
1338 (1994); Ciesla v. Reddish, 78 Hawai#i 18, 20, 889 P.2d 702,
704 (1995).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, February 9, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2